Purchase Agreement Between Source Gold Corp. and John Sadowski, President, North Star Prospecting Inc. Dated May 4, 2010 in the Province of Ontario, Canada. Source Gold Corp. has purchased from John Sadowski, President North Star Prospecting Inc. the below listed 21 claims in Northern Ontario Canada for the amount of $51,800. Claims: All claims are presently filed with the Ontario Ministry of Mines and Northern Development and are registered to John Sadowski. The claims will be transferred to the name of Source Gold Corp. upon Source receiving its client number with the Ministry. /s/ John Sadowski John Sadowski President, North Star Prospecting #3 Bloomfield Trail Richmond Hill Ontario L4E 2H8 /s/ Lauren Notar Lauren Notar President, Source Gold Corp. 2 Toronto Street, Suite 234 Toronto Ontario M5C 2B5
